BUFORD, Justice.
This is the second appearance of this cause before this Court. See Tilghman v. State, Fla., 51 So.2d 785, wherein conviction and judgment were affirmed. That judgment of affirmance set at rest all questions presented on that appeal. Such questions may not be subsequently' presented to the trial court without application granted by the Supreme .Court to so present same. See Kinsey v. State, 155 Fla. 159, 19 So.2d 706; Skipper v. Schumacker, 118 Fla. 867, 160 So. 357.
If any error was made by the lower court in resentencing the appellant on his presentation of the petition for relief (absent the affirmative action of the Supreme Court) and in reducing the original sentence by five years, the result was favorable to ánd not against the appellant and, therefore, - he may not be heard to complain. Excessive sentence does not vitiate judgment.
Affirmed.
ROBERTS, C. J., and THOMAS and DREW, JJ., concur.